                                                                              JS-6

1

2                       UNITED STATES DISTRICT COURT
3                      CENTRAL DISTRICT OF CALIFORNIA
4
                                                      Case No. 2:19-cv-03182-DSF-AFM
5      JULIE WOOD,                               )
6
                                                 )      ORDER
      Plaintiff,                                 )
7                                                )
8     vs.                                        )
                                                 )
9
      JAGUAR LAND ROVER NORTH                    )
10    AMERICA, LLC.                              )
                                                 )
11
      Defendant.                                 )
12

13          IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties
14
     the entire case is dismissed with prejudice. Each party shall bear their own costs
15

16   and expenses.
17

18
        IT IS SO ORDERED.
19          Date: January 8, 2020                    ________________________
20                                                    Dale S. Fischer
21
                                                     United States District Judge
22

23

24

25

26

27

28




                                        Order to Dismiss - 1
